Citation Nr: 1228010	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  10-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1972.

This matter came to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in June 2010; the transcript is of record.  These matters were remanded in July 2011.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

2.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In July 2008, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.   The evidence of record contains the Veteran's service treatment records, post-service VA outpatient treatment records, lay statements and testimony from the Veteran, and treatise evidence which will be discussed below.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In August 2011, the Veteran was afforded a VA audiological examination, and an etiological opinion was proffered.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as the examiner failed to provide a rationale, a VHA opinion was requested and an opinion was proffered in May 2012.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

On audiometric testing conducted for induction purposes in June 1971, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
5
0
0
0
0

On audiometric testing conducted for separation purposes in April 1972, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-5
5

-10
LEFT
10
-5
-5

0

His 'ears-general' were clinically evaluated as normal.  The Veteran stated that his health was "excellent" and no defects or diagnoses were noted.   

In March 2007, the Veteran underwent a VA outpatient audiological evaluation.  He reported ringing tinnitus for the past two years most noticeable in quiet situations.  He reported some difficulty understanding speech in background noise for the past 15 years.  He reported almost constant use of ear buds to listen to the radio 10-14 hours per day for 12 years while incarcerated.  He reported prior noise exposure in the Army as a basic infantryman, attendance at concerts and as a drag racer.  The Veteran reported using hearing protection during those exposures, most of the time.  The assessment was bilateral, symmetrical mild to moderately-severe high frequency sensorineural hearing loss left worse than right.  Loss in both ears is likely cochlear in origin.  

In December 2008, the Veteran underwent a VA outpatient audiological evaluation.  The Veteran reported no change to his bilateral tinnitus, and he denied recent otologic history, otalgia, head injury, or vertigo.  The assessment was audiologic evaluation revealed stable hearing both ears compared to March 2007.  

In August 2011, the Veteran underwent a VA examination.  The examiner noted that the Veteran's hearing thresholds were normal on testing in service.  There was no medical annotation documenting complaints of bilateral hearing loss and tinnitus.  The Veteran reported situations of greatest difficulty as understanding speech with multiple speakers or in background noise.  The Veteran felt his hearing loss has become progressively worse since onset in the mid-1970's.  The Veteran reported that his tinnitus had varied in loudness since onset in early 1970's.  The Veteran denied an otologic history, vertigo, family history or recreational noise exposure.  He reported non-military occupations as a dishwasher, construction, and truck driver.  He reported using hearing protection on the job.  He reported military noise exposures to small arms fire, automatic weapons fire and artillery without hearing protection.  Upon audiological testing, the examiner stated that audiologic evaluation revealed normal thresholds in both ears with a mild to moderately-severe sensorineural hearing loss right ear and a moderate to moderately-severe sensorineural hearing loss left ear.  The examiner stated that the pattern of hearing loss is consistent with noise induced hearing loss and with reported tinnitus.  Based on the evidence at hand, however, the examiner opined that it was not at least as likely as not that his bilateral hearing loss and tinnitus had their clinical onset in service or was otherwise related to the Veteran's period of service, to include in-service noise exposure.  

In a September 2011 addendum opinion, the VA examiner reiterated that it is less likely than not that the Veteran's bilateral hearing loss or tinnitus had its clinical onset in service or was otherwise related to the Veteran's period of service, to include in-service noise exposure.  

The Board, however, assigns no probative weight to this medical opinion as the examiner did not provide a rationale for the negative opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In May 2012, a VA physician reviewed the claims folder.  The examiner noted bilaterally normal hearing to calibrated audiometrics without evidence of tinnitus and without evidence of any auditory threshold shift in June 1971 and April 1972.  The examiner opined that bilateral hearing loss and tinnitus are not caused by or a result of military service.  The examiner stated that hearing is bilaterally within normal limits using calibrated audiometrics during and/or shortly following active military service without evidence of any significant auditory threshold shift during military service, without service treatment record evidence of any acoustic trauma, without evidence of any constant pathologic tinnitus and without a military service period nexus for impaired hearing and/or tinnitus.  There is a short history of military service without evidence of cochlear damage bilaterally.  There is a lengthy history of occupational and recreational noise exposure levels following military service bilaterally.  The onset of hearing loss and tinnitus (if any) do not match this Veteran's military service period.  There is heart and vascular, obesity, blood pressure, and other health concerns as well as advancing age that can account for the current levels of hearing loss and tinnitus (if any).  The examiner cited to several hearing loss and tinnitus studies in formulating the opinion.  

With the Veteran's representative's brief in support of the claim, a copy of a September 2010 Veterans Benefits Administration (VBA) Fast Letter 10-35 was submitted which references a 'Duty MOS Noise Exposure Listing' compiled by the Department of Defense.  Such list contains military occupational specialties (MOS) and corresponding probability of hazardous noise exposure.  The letter also states that if a duty position is shown to have a "highly probable" or "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  The Board acknowledges that the Veteran's DD Form 214 reflects that the Veteran's MOS was light weapons infantryman, and the compiled list reflects "highly probable" noise exposure for "infantryman."  Also submitted was an article from the internet pertaining to hearing and chronic ear disorders and shooting sports.

As detailed, service treatment records are negative for hearing loss and tinnitus, and the Veteran's hearing was normal during audiometric testing conducted at service separation in April 1972.  While the lack of in-service findings of complaints or diagnoses of hearing loss and tinnitus in service does not preclude a finding of service connection, as detailed hearing loss and tinnitus was not shown until March 2007, thus approximately 35 years after separation from service.  As detailed, the March 2007 VA examination report reflects the Veteran's report of difficulty hearing for the past 15 years, approximately 20 years after separation from service.  The Board finds an absence of any subjective complaints of hearing loss or tinnitus for many years after discharge from service or of persistent symptoms of hearing loss and tinnitus between service-discharge and 2007, and an absence of any objective evidence of hearing loss or tinnitus for approximately 35 years after discharge from service.  The lack of any evidence of continuing hearing loss and tinnitus for many years between the period of active duty and the initial findings or documented complaints of hearing loss and tinnitus weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, a May 2012 VA physician reviewed the claims folder, including service treatment records and examination reports, and post-service medical evidence which reflected interviews with the Veteran and findings of hearing loss.  As detailed, the examiner opined that the Veteran's current hearing loss and tinnitus are not due to military noise exposure based on review of the claims folder, to include normal hearing found on separation from service, a lengthy history of occupational and recreational noise exposure; and, medical problems and age which could account for his hearing loss and tinnitus.  The opinion of the May 2012 VA examiner leads to a finding that the Veteran's hearing loss and tinnitus are less 

likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is also no contrary opinion of record.

The Board has reviewed the medical treatise evidence submitted by the Veteran pertaining to hearing loss and recreational shooting.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the Veteran has not submitted an opinion from a medical professional to accompany the treatise evidence.  Thus, the article submitted is insufficient to establish the required medical nexus opinion for causation.

The Board has considered the Veteran's contention that a relationship exists between his current hearing loss and tinnitus, and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his noise exposure he experienced during service, and find his statements and testimony of noise exposure credible based on his experiences of serving as a light weapons infantryman in the Army.  The Board concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss and tinnitus are due to his in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that his hearing was normal at separation from service, and hearing loss and tinnitus were not shown until decades after separation from service.  The May 2012 VA examiner was aware of the Veteran's in-service noise exposure per the Veteran's statements and review of the claims folder, but concluded that his hearing loss and tinnitus were not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hearing loss and tinnitus are not due to noise exposure in service.  

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  

The negative clinical and documentary evidence post service for decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hearing loss and tinnitus.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


